Order, Supreme Court, New York County (Melvin L. Schweitzer, J), entered September 24, 2013, which, to the extent appealed from, granted the portion of defendants’ motion to dismiss the complaint seeking dismissal of the twelfth cause of action for trespass, unanimously affirmed, without costs.
Plaintiff hotel owner’s cause of action for trespass was *487properly dismissed since it is not based on any tort obligation that was “apart from and independent of” defendants hotel managers’ obligation under the management agreement to peacefully vacate and surrender the hotel by the effective date of termination of the agreement (New York Univ. v Continental Ins. Co., 87 NY2d 308, 316 [1995]; Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 390 [1987]). The trespass claim is also duplicative of the breach of contract claims since it is founded on the same allegations that form the basis of the claims for breach of contract (see Wildenstein v 5H&Co, Inc., 97 AD3d 488, 492 [1st Dept 2012]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, EJ., Acosta, Saxe, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2013 NY Slip Op 32287(U).]